\$O¢`lo\!.h¢l>WN-‘

NNNNNNNNNo-l_¢_o-¢o___¢__¢_
m\lo\U\-§WN_Q\Q°°\|C\LI|-BWN~C

Case 3:17-cv-00718-MMD-CBC Document 15 Filed 03/18/19 Page 1 of 4

AARON FORD
Attomey General
DENNIS W. HOUGH, Bar No. 11995
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division
100 N. Carson Street
ll Carson City, NV 89701-4717
'l`e|: (775) 684-1254
E-mail: dhough@ag.nv.gov

li Attorneys for Defendants
James Dzurenda and Kara LeGrand

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JOHN MICl-lAUD,
Case No. 3:17~cv-007 l 8-NIMD-CBC

Plaintiff,

v. DEFENDANTS’ MOTI()N FOR
ENLARGEMENT OF THE 9D-DAY STAY

WARDEN BAKER, et al.,

Defendants.

 

Defendant, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,
and Dennis W. Hough , Deputy Attomey General, hereby move this Honorable Court for an enlargement
of the stay in this matter until April 16, 2019, This motion is based on Fed. R. Civ. P. 6(b)(l), the
following memorandum of points and authorities, and all papers and pleadings on tile herein.

MEMORANDUM OF POINTS AND AUTHORITIES-
l. INTRODUCTION

This case is an inmate civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 9 at l. Plaintiff,
John Michaud (Plaintiff), is an inmate currently on parole. Id. The events at issue in Plaintiff’s complaint
took place at Lovelock Correctional Center. Id.

The Court recently set the Early Mediation Conference for April 9, 2019, at ll:30 a.m. in
Courtroom Number One in the United States Courthouse, Reno, Nevada. ECF No. 12 at l.

///
///

 

 

 

\QOQ\lG\'J\-I>L»)N'-‘

NNNNNNNNN¢_o-¢»_o-»___¢_o_¢¢_
W\lo\'~l\¢l>WN'-O\om\lo\'~/\AWN_O

Case 3:17-cv-00718-MMD-CBC Document 15 Filed 03/18/19 Page 2 of 4

' u. DichssloN

A. Fed. R. Civ. P. 6(b)(l) Allows this Court to Extend Deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, !nc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

ii 1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court

may, for good cause, extend the time: (A) with or without motion or

notice if the court acts, or if a request is made, before the original

time or 'its extension ex ires; or (B) on motion made after the time

has expired if the party ailed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is ';o present to the

Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. I"alley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attomey’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usual|y are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreatior.'s, Inc., 975 F.2d
604, 609 (9th Cir. 1992).

B. Good Cause Exists to Enlarge the Stay and Allow the Parties to Continue
Settlement Negotiations.

ln the present case, the 90-Day stay expires before the date currently set for an Ear|y Mediation
Conference. lt is appropriate that the Court’s timelines conform to the calendar realities.
///
///
/ //
/ //
/ / /
///

 

 

 

\QOQ\lQ\'J\-PWN-‘

NNNNNNNNN--------»----
oo\io\u\.c>w-o~ooo~)o\u\a>wN-‘o

 

 

Case 3:17-cv-00718-MMD-CBC Document 15 Filed 03/18/19 Page 3 of 4

III. CONCLUSION

The Court should enlarge the time for stay until one week past the currently-set Early Mediation
Conference. The 90-Day Stay should be enlarged until April 16, 2019.

Dated: this 18th day of March, 2019.

AARON D. FORD
Attomey

General /
By; z 4/2;//

DENNIS W. HOUGH
Deputy Attomey General
State of Nevada

Bureau of Litigation
Pub|ic Safety Division

Attorneys for Defendants

rr ls so oRDERED. DATED; 3 Cl

 

 

\$O°\l€\'~l\¢l>wl\)'-‘

NNNNNNNNN_u-_____»__¢_
W\lo\mhw~'_o\om\lo\M-PWN_O

Case 3:17-cv-00718-MMD-CBC Document 15 Filed 03/18/19 Page 4 of 4

" CERTIFICATE OF SERVICE

I certify that I am an employee of the Office of the Attomey General, State of `.\Ievada, and that
on this 18th day of March, 2019, l caused to be deposited for mailing in the U.S. Mail a copy of the
foregoing, DEFENDANTS’ MOTION FOR ENLARGEMENT OF THE 90-DA`Y STAY, to the

following:

ii John Michaud
430 Lake St. Room 317
Reno, NV 89501

LW_ gaf

An employee Uf the{/
Office of the Attorney General

 

 

 

 

